Name: Council Regulation (EEC) No 3841/92 of 17 December 1992 relating to the continued import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 92 Official Journal of the European Communities No L 390/ 1 I (Acts whose publication is obligatoryj COUNCIL REGULATION (EEC) No 3841/92 of 17 December 1992 relating to the continued import of New Zealand butter into the United Kingdom on special terms Article 2 1 . These arrangements shall apply from 1 January to 31 December 1993 . The following quantity may be imported in 1993 : 51 830 tonnes. 2 . The Council, acting by a qualified majority on a proposal from the Commission, may reduce the quantity laid down in paragraph 1 in order to prevent serious disruption of the United Kingdom butter market particu ­ larly in the case of a substantial fall in direct butter consumption . 3 . Before 1 October 1993 , the Council, acting unani ­ mously on a proposal from the Commission accompanied by a report, shall take a decision on the maintenance of the exceptional arrangements from 1 January 1994. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of the Accession of Denmark, Ireland and the United Kingdom, and in particular Article 5 (2) of Protocol 18 thereto, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2967/89 (') authorized the United Kingdom to import certain quantities of New Zealand butter on special terms during the calendar years from 1989 to 1992 ; Whereas the exceptional arrangements should continue in order to ensure continued imports from New Zealand ; Whereas in view of the current state of the negotiations in the context of the Uruguay Round it is opportune to extend the existing arrangements for the access of New Zealand butter on special terms for one year and the annual rate of decrease in the volume should be main ­ tained ; Whereas provision should be made that if the butter market requires changes in the conditions of intervention, such changes must be reflected in the price of New Zealand butter marketed in the Community ; Whereas a special levy, which will normally remain unchanged as long as the intervention price for butter of Community origin is not altered, constitutes the most appropriate method for protecting the marketed price of Community butter and for enabling New Zealand to plan its exports to the United Kingdom, Article 3 1 . The special levy on New Zealand butter imported pursuant to this Regulation shall be ECU 34,28 per 100 kilograms . 2 . The Council , acting by a qualified majority on a proposal from the Commission, shall adjust the rate of the special levy in line with changes in the conditions of intervention in respect of butter in the Community. HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom shall be authorized to import certain quantities of butter from New Zealand under the terms of this Regulation . Article 4 Eligibility for the special import arrangements shall be subject to presentation of a certificate establishing that the butter in question :  is of New Zealand origin,  is at least six weeks old,  has a fat content of not less than 80 % but less than 82 % by weight,  was manufactured directly from milk or cream . (') OJ No L 281 , 30 . 9 . 1989, p . 114. Regulation as last amended by Regulation (EEC) No 1 552/92 (OJ No L 146, 9. 6. 1990, p. 14). 31 . 12. 92No L 390/2 Official Journal of the European Communities Article 7Article 5 The United Kingdom shall forward all information neces ­ sary for the application of this Regulation to the Commis ­ sion, which shall inform the other Member States thereof. Article 6 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 ('). This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1992. For the Council The President J. GUMMER (') OJ No L 148, 28. 6. 1968, p . 13 . Regulation as last amended by Regulation (EEC) No 2071 /92 (OJ No L 215, 30. 7. 1992, p. 64).